Citation Nr: 0011506	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  95-40 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
determining that new and material evidence had not been 
submitted to reopen the claim for PTSD.  It is now under the 
jurisdiction of the RO in St. Petersburg, Florida.  In 
September 1999, the case came before the Board, which found 
that new and material evidence had been submitted sufficient 
to reopen the claim, but remanded the issue for further 
development.  The development has been completed, and the 
case has been returned to the Board for appellate 
consideration.

The Board has restated the issue as shown on the title page 
to include the issue of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD.  The Board 
has done so because the veteran's claim, broadly construed, 
while limited by him to one for PTSD, reasonably encompasses 
a claim for other psychiatric disorder attributable to 
military service.  The veteran's claim referenced treatment 
records showing diagnosis other than PTSD.  The rating 
decisions have noted the diagnoses other than PTSD.  The 
veteran's notice of disagreement in July 1994 made reference 
to his "mental health conditions," and an attachment to his 
VA Form 9 made reference to his continuing VA mental health 
clinic treatment and to prescribed medication for depression.  
The Board finds that the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD is properly before it and has restated the issue 
accordingly.



FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
is of record for an equitable disposition of the claim.

2.  The veteran is a veteran of combat with the enemy.

3.  The veteran does not have a current PTSD diagnosis.  

4.  The veteran has generalized anxiety disorder as a result 
of his wartime experiences.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
well grounded, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Post-traumatic stress disorder was not incurred as a 
result of active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).

3.  Generalized anxiety disorder was incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for reference to a 
nervous or psychiatric disability.  The veteran's separation 
record reveals that he served with the 100th Signal Company, 
100th Infantry Division, in the European Theater of 
Operations for 19 months.  His duties encompassed installing 
and operating tactical field radio transmitting and receiving 
equipment and acting as a radio instructor with the 7th Army 
Radio Operators School in Germany.  His DD Form 214 does not 
show awards or decorations indicative of combat exposure.  

The first evidence in the claims file of the veteran's 
psychological problems was in June 1978, when he was 
evaluated at a VA mental health clinic for nervousness.  He 
complained of increased anxiety and noticeable perspiration, 
especially when in front of a group of people, but not of 
depression.  A possible recent significant event in his life 
was witnessing his wife collapse from a heart attack.  The 
diagnosis was anxiety neurosis.  A follow-up consultation in 
July 1978 confirmed the diagnosis, noting multiple complaints 
of chest pain, fears of all kinds, insomnia, and recurrence 
of dreams about WW II.  

Numerous VA mental health clinic outpatient records, dating 
from May 1978 to November 1983, are in handwriting and are 
very difficult, and sometimes impossible, to read.  In 
general, these reports note symptoms of self consciousness to 
the point of experiencing anxiety, insomnia, and physical 
problems, with occasional depression.  The diagnoses were 
most frequently anxiety neurosis, but sometimes 
anxiety/depression and on one occasion anxiety 
neurosis/secondary depression due to recurrent WW II dreams.  

In an August 1987 statement to support his claim for PTSD, 
the veteran mentioned symptoms of nightmares and flashbacks, 
causing him to relive some of the worst experiences and to 
awaken scared, nervous, in a cold sweat, and with unbearable 
headaches.  He stated that he also had trouble getting to 
sleep and usually awakened several times a night.  He 
disliked being with people because he became nervous and 
would break out in perspiration, which made him feel self-
conscious.  As one stressor, he stated that he had been 
driving a command car in the field and behind him was a jeep.  
Forced to turn around, he succeeded in backing up and 
turning, but the jeep following him hit a mine and was blown 
up, killing the driver.  As a second stressor, he told of 
observing German prisoners brought back from the front being 
frisked in preparation for interrogation.  While they were 
standing in a line with their hands clasped behind their 
heads being searched by a lieutenant, a German officer 
reached into the breast pocket of his jacket, pulled out a 
gun, and shot the lieutenant.  A guard with a machine gun 
then shot all the prisoners.  

In August 1992, the veteran responded to a VA request for 
additional stressor information.  He stated that he was 
unable to remember any dates, but the location was the 
European Theater of War during the Battle of the Bulge, at a 
staging area for interrogation of prisoners.  He did not know 
the lieutenant, who was a rear-echelon interrogator, so he 
had not known his name, nor did he recall the number of 
prisoners.  He admitted that his memory and recollection were 
nearly at a complete loss as to his wartime overseas service.  
Other than that he participated in the Battle of the Bulge 
and the Battle of Bitche, he was unable to remember the names 
of any battles or towns.  

A November 1992 letter from Director of the Environmental 
Support Group (ESG) (now the United States Armed Services 
Center for Research of Unit Records) stated that ESG was 
unable to corroborate veteran's stressors without specific 
combat incidents, to include date to within seven days, 
place, type of incident and surname of individuals.  

VA mental health clinic outpatient treatment records, dating 
from May 1993 to November 1993, report diagnoses of 
generalized anxiety disorder; anxiety disorder with 
depression; and PTSD and anxiety disorder.  A September 1994 
VA hospital discharge report revealing treatment for new 
onset atrial fibrillation, referred to a diagnosis of PTSD, 
but without any discussion.  

VA mental health clinic outpatient reports from November 1994 
to April 1996 again report diagnoses of anxiety disorder, 
anxiety disorder with depression, or anxiety disorder/PTSD.  
A January 1995 general medical clinic report noted that the 
veteran's wife had died suddenly the prior December and that 
he was obviously grieving.  In January and February 1996, a 
psychologist considered that PTSD should be ruled out and in 
April 1996 recorded the veteran's numerous symptoms of major 
depression, including inexplicable crying spells, poor sleep 
with early morning awakening, fatigue all day, and feelings 
of self pity, all of which had begun approximately in 1977.  
The veteran had additionally complained of flashbacks of 
wartime experiences that had begun about 1975.  Mental status 
examination found the veteran alert and oriented and 
moderately depressed, with no evidence of a thought disorder.  
The assessment was to rule out major depression and PTSD.  

In June 1996, the veteran testified at a hearing before the 
RO, claiming that, although he did not recall ever getting a 
diagnosis of PTSD, he thought his symptoms were 
representative of the disorder.  He said that he had dreams 
about World War II, often awakening at night with 
perspiration, but was unable to remember when the dreams 
first began.  He was able to report his stressors 
consistently, but could offer no names of individuals or 
contemporaneous correspondence which might refer to the 
stressor incidents.  He believed that he might have been 
awarded the Combat Infantryman Badge, but was unable to find 
it listed on his DD Form 214.  

An October 1997 VA Social Survey noted the veteran's 
statements that his unit had participated both in the Battle 
of the Bulge and the Battle of Bitche, but that he could not 
remember any of the particulars of those engagements.  He 
stated that he had first noticed symptoms of PTSD in 1957, 
with included decreased sleep, and nightmares of war 
accompanied by rapid breathing, rapid heartbeat, and 
sweating.  He reported that he had been considered 
permanently and totally disabled by Social Security since 
1974 because of his nervous condition.  He said that he 
avoided movies of war and crowds, that loud noises startled 
him, and that his ears rang.  He also reported decreased 
memory and concentration and intrusive thoughts of the war.  
He endorsed 11 typical PTSD symptoms.  The social worker, 
believing that the veteran had indeed been exposed to 
specific stressors related to the death of people in his 
unit, to enemy attacks, and to witnessing the destruction of 
Stuttgart, Germany, stated that it was his professional 
opinion that the veteran suffered from PTSD.  On an attached 
questionnaire entitled PTSD Program, Military History, the 
veteran checked all listed PTSD symptoms, except survival 
guilt and recurrent and intrusive distressing recollection of 
stressor events.  

In November 1998, the RO requested the veteran's disability 
benefits determination records from the Social Security 
Administration.  In February 1999, a reply was received from 
the Social Security Administration, noting that the inquiry 
had been referred to the Chicago office because of the 
veteran's age.

In December 1998, the veteran's VA outpatient treatment 
records dated from December 1996 to October 1998 were 
associated with the claims file.  They showed no psychiatric 
treatment.

In September 1999, the Board determined that the veteran had 
submitted new and material evidence to reopen his claim and 
remanded the claim to the RO for additional development.  The 
RO sent the veteran a letter asking for him to submit 
evidence requested in paragraphs one and two of the remand 
instructions.  Paragraph one had asked for confirmation of 
receipt of the Combat Infantryman Badge or other award 
indicative of combat, statements from fellow service members, 
copies of letters he may have written during the war, and a 
copy of the card showing him to be one of the "Sons of 
Bitche."  He was also asked to provide information about 
where he had received treatment for PTSD since 1995.

In December 1999, the veteran's representative submitted a 
report of contact, indicating a conversation with the veteran 
in which the veteran had no current treatment records 
regarding PTSD.  The representative also noted that the 
veteran was submitting the copy of the card requested and 
some excerpts from books dealing with his unit, in which his 
name was mentioned.

Brief excerpts from an unnamed publication referencing the 
veteran's unit noted that the Signal Company was doing an 
excellent job.  One publication noted that the appellant and 
another soldier "took over the command of the 925th Field 
Artillery station."  At one time, the unit had been exposed 
to nightly shelling, and there had always been at least one 
[radio] operator in the command car working regardless of the 
danger.  It was stated, however, that some men complained 
because they had been ordered to work back at the Command 
Post, thus not being allowed to go out with a regiment.  The 
individual mentioned as having shared command of the above-
mentioned station with the veteran is one of those listed as 
having complained about remaining at the Command Post while 
others were seeing action.

On receipt of this information, the RO scheduled the veteran 
for a VA examination, noting in the examination instructions 
that the veteran's participation in combat with the enemy was 
conceded.

The veteran was afforded a VA mental disorders examination in 
December 1999.  The examiner stated that she had reviewed the 
claims file both before and after interviewing the veteran.  
The veteran said that he had had a lot of difficulty 
remembering facts and details related to his service 
experience.  In addition to the two stressful experiences 
that he had previously reported, he added that once when the 
enemy ambushed a convoy he was in, he jumped on a truck with 
a machine gun, fired at the enemy and killed several people.  
He also stated that a lieutenant was killed, but he was not 
able to recall the name of the lieutenant or where or when 
this incident had occurred.  He mentioned having dreams a 
couple of times a month, but was unable to recall the exact 
details of the dreams, except that they concerned events that 
may or may not have happened when he was in the war.  The 
dreams did not resemble nightmares, as they were not 
frightening to him nor did they have a common theme.  He 
encountered difficulty in describing flashbacks, which were 
not disturbing, but more like dreams or memories.  He denied 
any startle response.  He described himself as being 
withdrawn because he did not like to talk to people about 
events that had happened to him in the past.  He slept eight 
hours a night without difficulty.  He did not describe 
irritability, loss of control of emotions, somatic 
complaints, or hallucinations related to his war experiences.  
He generally did not watch war movies or discuss the war due 
to activation of bad memories, which, however, did not 
disturb him to the point where he could not function.  He had 
not seen a psychiatrist since August 1998 and had voluntarily 
discontinued his medications.  He saw no need at present for 
outpatient psychiatric care.  

The mental status examination found the veteran pleasant and 
cooperative, alert and oriented.  His mood was slightly 
dysthymic, crying at times when he spoke of his wife's death 
five years before.  Affect was full, range and mood 
congruent, and speech within normal limits.  There was no 
evidence of psychosis and no suicidal or homicidal ideation, 
intent, or plan.  He had some difficulty with remote memory, 
being unable to give details regarding specific dates of 
events that had happened to him in the past.  Recent memory 
was intact, however, with no other gross cognitive deficits.  
Insight and judgment were both fair.  

The examiner stated that, although the veteran apparently did 
experience several traumatic events during wartime service 
and had had remembrances of the war and occasional dreams, 
possibly nightmares, regarding his experiences, he did not 
meet the DSM-IV criteria for PTSD.  His nightmares did not 
occur once or twice a week, but once or twice a month.  He 
was unable to give details consistent with those of actual 
flashbacks.  Moreover, his statements previously reported in 
the claims file were not consistent with the statements he 
made during the present interview.  Details he provided 
regarding anxiety, irritability, emotional lability, 
hypervigilance, depression, or somatic complaints were not 
consistent and were not complaints that he was able to 
endorse as occurring even once a month.  Finally, he had been 
doing well for over a year without any psychiatric follow-up 
or outpatient counseling and had never been through an actual 
PTSD program.  All these factors, stated the examiner, are 
inconsistent with a diagnosis of PTSD.  Although she believed 
that the veteran did have some anxiety and probably some 
depressive symptoms as a result of his experiences in the 
military, she felt that these symptoms were not sufficient to 
meet the DSM-IV criteria for PTSD.  The Axis I diagnosis was 
generalized anxiety disorder; the Axis V Global Assessment of 
Functioning currently and over the past year was 65.  

The veteran's Social Security disability determination 
records have not been associated with the claims file.



II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible for the purpose of well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 128, 136-37 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
veteran's claim of entitlement to an acquired psychiatric 
disorder other than PTSD is thus well grounded on evidence 
that he has a current diagnosis of generalized anxiety 
disorder that is attributed by competent and informed medical 
opinion to experiences he recounts as having occurred in 
service.

Upon presentation of a well-grounded claim, the Department 
has a duty to assist in the development of the claim, and 
this duty includes requesting information from other agencies 
likely to have information pertinent to the claim for 
benefits.  38 U.S.C.A. § 5107(a) (West 1991)  In this case, 
the RO has associated with the claims file all pertinent 
treatment records of which it has notice, has attempted 
verification of the veteran's stressors through appropriate 
channels, has given the veteran the opportunity to submit 
verification of combat, has requested Social Security 
disability determination records, and has accorded the 
veteran an appropriate examination.  He has also been 
accorded a hearing at the RO and a social survey.  

The veteran reported to the social worker who completed the 
social survey in 1997 that he had been awarded Social 
Security disability because of a nervous condition in 1974.  
The RO has attempted to obtain these records without success.  
The Board finds that the failure to obtain these records is 
not detrimental to the veteran's claim, and that further 
delay in appellate consideration is not warranted by their 
absence.  First, although the social worker in 1997 recorded 
that the veteran said he had been in receipt of Social 
Security since 1974, a statement from the veteran, dated in 
August 1982, reports that he was awarded Social Security 
disability since August 1979.  He also reported in 1982 that 
his only treatment for his psychiatric disorder was through 
VA.  The RO sent him a development letter asking where he had 
received treatment for his psychiatric disorder, and he 
responded that he had already sent in his statement, and he 
offered to resubmit it.  The psychiatric diagnoses of record 
at that time were anxiety neurosis or generalized anxiety 
disorder.  No diagnosis of PTSD was of record at that time.  
Accordingly, as the veteran indicated that the only medical 
records pertinent to his claim for service connection for 
PTSD at the time were VA treatment records, and his VA 
treatment records were obtained and associated with the file, 
it is unlikely that the Social Security disability 
determination would contain information necessary to make an 
equitable disposition in this case.

The Board is satisfied that sufficient evidence for an 
equitable disposition of the veteran's claim is of record, 
and that the duty to assist has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  


A.  PTSD

If the claim is for service connection for post-traumatic 
stress disorder, there must be medical evidence diagnosing 
the condition in accordance with section 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

The RO conceded the veteran's participation in combat with 
the enemy.  The Board must, however, evaluate the evidence 
before it, assessing its weight and probative value.  The 
veteran's DD Form 214 does not indicate that the veteran 
received a Purple Heart or Combat Infantryman Badge or other 
award sufficient to establish combat service without further 
inquiry.  

The veteran's service record does show that he served in the 
European Theater of Operations from October 20, 1944, to 
April 17, 1946.  He was there for the Rhineland and Central 
Europe Campaigns.  He was, therefore, in Europe during a time 
of heavy combat.  He has also submitted a copy of a wallet 
card with a cartoon drawing of a soldier identified as 
"Pinky" and labeled as a Membership Card in the Society of 
the 100th Sons of Bitche, Lorraine, France.  On the reverse 
of the card, the veteran's name is typed above a legend 
saying "Is a legitimate 'Son of Bitche' Duly Inducted into 
the Ranks of Exalted Society of 'Sons of Bitche' for his part 
in the Storm and Capture of the proud Citadel in the Maginot 
Line on March 16, 1945."  The signature line carries a 
partially legible signature and the title, "Grand Exalted 
Biggest - 100th Inf. Div."  This document is clearly not an 
official military recognition of combat service, but it is 
evidence tending to confirm the veteran's presence in an area 
of combat during a time of intense combat.  The records from 
what appear to be a unit history also confirm his presence at 
that time, although the specific mention of his name and that 
of another in a section dealing with those who had to remain 
at a command post rather than going into action would tend to 
show that he was not in actual combat.  That same document 
also tends to indicate the likelihood, or at least the 
possibility, that the veteran, as a radio operator, may have 
been on of those exposed to shelling at night in an exposed a 
vulnerable location.  Balancing the evidence, the Board finds 
that it is at least in equipoise, and finds that the benefit 
of any doubt on the point must be given to the veteran.  The 
Board finds that the veteran is a veteran of combat.

Accordingly, as the veteran is a veteran of combat, and his 
claimed stressors are consistent with the circumstances of 
combat, they will be accepted as having occurred, without 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154 (West 1991).

What is at issue in this issue is whether the veteran has a 
clear diagnosis of PTSD and whether there is a causal nexus 
between current symptomatology and a claimed inservice 
stressor.  Medical evidence diagnosing PTSD must comply with 
38 C.F.R. § 4.125(a), which requires that diagnoses of mental 
disorders conform to DSM-IV.

A clear diagnosis of PTSD has been legally defined as a 
current, unequivocal diagnosis which, unless evidence shows 
to the contrary, must be presumed to have been made in 
accordance with the applicable DSM criteria as to both 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997).  

Although the veteran has been given diagnoses of PTSD from a 
VA mental health counselor as well as a social worker, the 
examination reports do not describe symptomatology which 
would support such a diagnosis.  Early examination reports, 
in fact, attributed the veteran's symptoms of anxiety to the 
illness and subsequent death of his wife.  Additionally, a 
psychologist in 1996 believed that before a proper diagnosis 
could be made, major depression and PTSD should be ruled out, 
but there is no evidence of a final unequivocal diagnosis.  

It is acknowledged that in 1997 a social worker accepted the 
veteran's reported stressors as valid and found him to have 
numerous symptoms indicative of PTSD.  On the other hand, 
examination in 1999 by a VA mental health professional, after 
very thorough examination, found that the veteran did not 
have PTSD.  

It is the duty of the Board as the fact-finder to determine 
the weight and credibility of the evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In this respect, it 
is noted that the social worker's opinion is undermined by 
the fact that he is not a psychiatrist or psychologist.  
Despite the veteran's apparent endorsement of PTSD 
symptomatology, no explanation was given as to how such 
symptoms were causally related to his stressors.  Also, as 
noted by the Board in its previous remand, the social 
worker's assessment contained inconsistencies.  For example, 
he noted that anniversary dates of death caused significant 
distress.  The veteran has consistently and firmly held that 
he is absolutely unable to remember when any of his reported 
stressors occurred.  As he does not remember when his 
stressors occurred, it would be impossible for either the 
veteran or a health care professional to associate 
significant distress with their anniversary dates.

On the other hand, the most recent VA examiner in 1999 
provided a very thorough examination, which analyzed the 
veteran's claimed PTSD symptomatology in relation to clinical 
observation during the psychiatric interview.  The examiner 
concluded that, in her opinion, the veteran's symptoms did 
not meet the DSM-IV criteria for PTSD, either in frequency or 
severity.  Without a PTSD diagnosis, the nexus element need 
not be reached.  Finally, she concluded that he was currently 
doing well, without the need for psychiatric intervention or 
medication.  

Accordingly, the Board finds that the preponderance of the 
evidence is clearly against finding that the veteran has a 
confirmed diagnosis of PTSD.  Since the evidence does not 
support a diagnosis of PTSD and thus does not meet the 
requirements of 38 C.F.R. § 3.304(f), the preponderance of 
the evidence is against the veteran's claim for service 
connection and it must be denied.  The Board has carefully 
considered the applicability of the reasonable doubt 
doctrine, but, in view of the competent medical evidence 
cited above, finds no approximate balance of positive and 
negative evidence which could affect its decision in this 
case.  See 38 U.S.C.A. § 5107(b).  

B.  Acquired Psychiatric Disorder Other Than PTSD

The veteran has a current diagnosis of generalized anxiety 
disorder.  His VA outpatient treatment records indicate 
diagnoses of anxiety disorder or generalized anxiety disorder 
since at least May 1993.  It is clear that some of his 
anxiety and depression has been attributed by treating 
providers to his wife's death in December 1994, but that 
would not explain the diagnosis in May 1993, or, indeed, 
prior to that time.

The veteran's VA examination in December 1999 appeared to be 
very thorough, and it involved review of the veteran's claims 
file and his numerous treatment records therein.  The 
examiner diagnosed generalized anxiety disorder and stated 
that she believed he had "some anxiety and probably some 
depressive symptoms as a result of his memories and his 
experiences that he had, which were very real when he was in 
the military."  While the examiner provided compelling 
rationale explaining that a diagnosis of PTSD was not 
supportable, she did give him a psychiatric diagnosis that 
she attributed to his military experiences.  As the veteran 
is a veteran of combat, as noted above, his account of his 
experiences is accepted as accurate, in the absence of 
evidence to the contrary.

The veteran's outpatient treatment records lend support to 
relation of this diagnosis to his military service.  In July 
1994, it was noted that anxiety and depression appeared to be 
related to memories of military experiences.  A treatment 
note in October 1994 indicated he began to perspire thinking 
of military experiences.  In November 1994 he reported he 
could not watch war movies, which made him cry.

There is also evidence that, following his wife's death in 
December 1994, some of his depressive and anxiety symptoms 
were attributed to his grief over her loss.  However, the 
evidence also shows that his wartime experiences were still a 
matter of discussion in his treatment records.  The Board 
finds that the evidence is at least in equipoise on the issue 
of whether his generalized anxiety disorder is related to his 
military experiences.  Accordingly, in giving the benefit of 
the doubt to the veteran, service connection is warranted for 
an acquired psychiatric disorder other than PTSD, diagnosed 
as generalized anxiety disorder.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

Service connection for generalized anxiety disorder is 
granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

